                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 SOUTHERN DIVISION
                                   No. 7:18-CV-72-D


 JENNIFER DONOVAN OTT,                        )
                                              )
                                Plaintiff,    )
                                              )
                      v.                      )                  ORDER
                                              )
 ANDREW M. SAUL,                              )
 Commissioner of Social Security,             )
                                              )
                                Defendant.     )


         On July 16 2019, Magistrate Judge Numbers issued a Memorandum and Recommendation

 ("M&R") [D.E. 41] and recommended that the court grant plaintiff's motion for judgment on the

 pleadings [D.E. 35], deny defendant's motion for judgment on the pleadings [D.E. 37], and remand

 the action to the Commissioner. 1 Neither party objected to the M&R

         "The Federal Magistrates Act requires a district court to make a de novo determination of

 those portions of the magistrate judge's report or specified proposed findings or recommendations

 to which objection is made." Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310, 315 (4th

 Cir. 2005) (emphasis, alteration, and quotation omitted); see 28 U.S.C. § 636(b). Absent a timely

 objection, "a district court need not conduct a de novo review, but instead must only satisfy itselfthat

, there is no clear error on the face of the record in order to accept the recommendation." Diamond,

 416 F.3d at 315 (quotation omitted).




         1
         Under Federal Rule of Civil Procedure 25(d), the court substitutes Andrew M. Saul for
 Nancy A. Berryhill as Commissioner of Social Security. See Fed. R. Civ. P. 25(d).
       The court has reviewed the M&R, the record, and the briefs. The court is satisfied that there

is no clear error on the face ofthe record. Accordingly, the court adopts the conclusions in the M&R

[D.E. 20].

       In sum, the court GRANTS plaintiff's motion for judgment on the pleadings [D.E. 35],

DENIES defendant's motion for judgment on the pleadings [D.E. 37], and REMANDS the action

to the Commissioner under 42 U.S.C. § 405(g).

       SO ORDERED. This _2_ day of August 2019.



                                                       1Afks c.~iN'EJUn
                                                       United States District Judge




                                                 2
